FILED
                             NOT FOR PUBLICATION                            AUG 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANK MENDEZ,                                    No. 11-16734

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00266-JAT-
                                                 LOA
  v.

CHARLES L. RYAN, Director of Arizona             MEMORANDUM *
Dept. of Corrections at ADOC Central
Office; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Arizona state prisoner Frank Mendez appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging due process violations in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
connection with a prison gang validation. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We reverse

and remand.

      Dismissal of Mendez’s claims as barred by Heck v. Humphrey, 512 U.S.
477 (1994), was improper because a successful challenge to Mendez’s gang

validation would not necessarily shorten the length of his confinement. See

Ramirez v. Galaza, 334 F.3d 850, 858 (9th Cir. 2003) (“the favorable termination

rule does not apply to § 1983 suits challenging a disciplinary hearing or

administrative sanction that does not affect the overall length of the prisoner’s

confinement”).

      Mendez shall bear his own costs on appeal.

      REVERSED and REMANDED.




                                           2                                    11-16734